Exhibit NOTICE This document (the "Supplemental Document") supplements the information contained in the information note dated October 1, 2008 (the "Information Note") as well as the document entitled "Information Relating to Legal, Financial, Accounting and other Characteristics of IAMGOLD Corporation" dated October 2, 2008 (the "Additional Information Note") in connection with IAMGOLD Corporation's previously announced proposed offer for EURO Ressources S.A. The Autorité des marchés financiers (France) ("AMF") declared that the offer complied with applicable laws and regulations, pursuant to its conformity decision dated October 1, 2008, constituting approval (visa) no. 08-208 for the French version of the Information Note on October 1, 2008 and the French version of the Additional Information Note was filed with the AMF on October 2, 2008. This Supplemental Document is hereby furnished to the SEC for information purposes only. Because the SEC does not accept any French documents only the English translations of the Information Note and Additional Information Note filed with the AMF are included herein. The information in this document may change and is not an offer in any jurisdiction where the Offer is not permitted. The Information Document does not constitute an offer or a solicitation to any person in any jurisdiction in which such offer or solicitation is unlawful. The offer referred to herein is not being made or directed to, nor will deposits of shares be accepted from or on behalf of, shareholders in any jurisdiction in which the making or acceptance of such offer would not be in compliance with the laws of such jurisdiction. This document is important and requires your immediate attention. If you have any questions as to how to deal with it, you should consult your investment dealer, lawyer or other professional advisor. No securities regulatory authority has expressed an opinion about, or passed upon the fairness or merits of, the offer contained in this document, or the adequacy of the information contained in this document and it is an offence to claim otherwise. October6, 2008 Supplement to the information note relating to the PUBLIC TENDER OFFER Launched by IAMGOLD CORPORATION For the common shares of EURO
